COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
                                        NO.
2-05-384-CV
 
LASHUN RICHARDSON,                                                        APPELLANT
REPRESENTATIVE
OF THE ESTATE
OF
WILLIE RICHARDSON, DECEASED
 
                                                   V.
 
OWENS-CORNING FIBERGLAS                                                APPELLEES
CORPORATION, ET AL.                                                                        
 
                                              ------------
 
           FROM
THE 153RD DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant LaShun Richardson,
Representative of the Estate of Willie Richardson, Deceased, is attempting to
appeal the trial court=s order
granting his counsel=s motion to
withdraw.[2]  On April 12, 2006, we notified appellant, in
accordance with rule of appellate procedure 42.3(a), that this court may not
have jurisdiction over this appeal because it appears that the order is not a
final judgment or an appealable interlocutory order.  We stated that the appeal would be dismissed
for want of jurisdiction unless appellant or any party desiring to continue the
appeal filed with the court, on or before April 24, 2006, a response showing
grounds for continuing the appeal. 
Appellant has not filed a response.
Appellate courts have
jurisdiction over appeals from interlocutory orders only if expressly provided
by statute.  Stary v. DeBord, 967
S.W.2d 352, 352‑53 (Tex. 1998). 
Appellant has not directed us to, nor have we found, any statute
allowing him to appeal the trial court=s order.  See, e.g., Tex. Civ. Prac. & Rem. Code Ann. ' 51.014 (Vernon Supp. 2005) (providing for appeal of certain
interlocutory orders).  Because there is
no final judgment or appealable interlocutory order, we dismiss the appeal for
want of jurisdiction.  See TEX. R. APP. P. 42.3(a), 43.2(f). 
 
PER CURIAM
PANEL D:   LIVINGSTON,
DAUPHINOT, and HOLMAN, JJ.
DELIVERED: June 15, 2006
 




[1]See Tex.
R. App. P. 47.4.


[2]This case involves numerous
plaintiffs and defendants, but none of the other plaintiffs has appealed, nor
does appellant=s issue appear to involve any of
the defendants.  For convenience= sake, we have adopted the caption
style used in the trial court for appellees/defendants.